      CASE 0:19-cv-00941-PJS-ECW Document 1 Filed 04/04/19 Page 1 of 5



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MINNESOTA


                                                  Civil File No. 19-CV-_______(___/___)
CM Construction Company, Inc.,
                                 Plaintiff,
vs.                                                    NOTICE OF REMOVAL

The Travelers Indemnity Company,
                               Defendant.


       Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant The Travelers Indemnity

Company hereby removes this action to the United States District Court for the District of

Minnesota. In support of its removal from the District Court for the County of Hennepin,

State of Minnesota, Fourth Judicial District, Travelers states and alleges as follows:

       1.     On or about March 18, 2019, Plaintiff CM Construction Company, Inc.

commenced this action against Travelers in the District Court for the County of

Hennepin, State of Minnesota, Fourth Judicial District, by serving Travelers with a copy

of a Summons and Complaint. A copy of the Summons and Complaint served on

Travelers, which did not include a copy of the State’s Answer and Counterclaims

(referenced as Exhibit A in Paragraph 12 of Plaintiff’s Complaint), is attached hereto as

Exhibit 1 and incorporated herein by reference. A copy of the State’s Answer and

Counterclaims is attached hereto as Exhibit 2 and incorporated herein by reference.

       2.     On or about March 19, 2019, Plaintiff filed this action in Hennepin County

District Court, Case No. 27-CV-19-4221. Travelers has not yet served an Answer to the

Complaint.
      CASE 0:19-cv-00941-PJS-ECW Document 1 Filed 04/04/19 Page 2 of 5



       3.     This is an insurance-coverage action in which Plaintiff seeks additional

insured coverage under a commercial general liability policy of insurance that Travelers

issued to Cobalt Excavating Inc. DBA Cobalt Contracting, Inc. (the “Policy”) in

connection with a counterclaim that was asserted against Plaintiff on or about March 19,

2018, in a lawsuit that Plaintiff commenced against the State of Minnesota, Department

of Military Affairs on or about February 8, 2018, in the District Court for the County of

Ramsey, State of Minnesota, Second Judicial District, captioned CM Construction

Company, Inc. v. State of Minnesota, Department of Military Affairs, Court File No. 62-

CV-18-861 (the “Underlying Lawsuit”). The Underlying Lawsuit is pending in Ramsey

County District Court.

       4.     In this action, Plaintiff asserts a single cause of action for declaratory

judgment against Travelers, seeking a judgment declaring that:

              a.      The claims asserted against Plaintiff in the Underlying Lawsuit are

       covered under the terms of the Policy;

              b.      Travelers is obligated under the Policy to defend and indemnify

       Plaintiff from and against the claims asserted against Plaintiff in the Underlying

       Lawsuit; and

              c.      Travelers is liable to Plaintiff for all damages, costs, and attorney’s

       fees Plaintiff incurs in connection with the Underlying Lawsuit and this action.

       5.     Besides Plaintiff’s Summons and Complaint (Exhibit 1), Travelers has not

been served with any other process, pleadings, or orders in this action.


                                              2
      CASE 0:19-cv-00941-PJS-ECW Document 1 Filed 04/04/19 Page 3 of 5



       6.     This action is one that this Court has original jurisdiction pursuant to the

provisions of 28 USC § 1332, and is one that may be properly removed to this Court

pursuant to the provisions of 28 USC § 1441(a) and 1446, in that the controversy is

between citizens of different states and the matter in controversy exceeds the sum or

value of $75,000, exclusive of interest and costs:

              a.     On information and belief, Plaintiff is a citizen of the State of

       Minnesota in that it is a corporation organized and existing under the laws of the

       State of Minnesota with its principal place of business in Burnsville, Minnesota.

       See Ex. 1 at ¶ 1.

              b.     Travelers is a citizen of the State of Connecticut in that it is a

       corporation organized and existing under the laws of the State of Connecticut with

       their principal places of business in Connecticut.

              c.     On information and belief, the amount in controversy in this action

       exceeds the sum of $75,000, exclusive of interest and costs, given:

                            i.     This action is an insurance-coverage proceeding in

                     which Plaintiff seeks insurance coverage, including both a defense

                     and indemnity, with respect to a construction dispute that has been

                     pending for more than a year;

                           ii.     The State’s Counterclaim in the Underlying Lawsuit

                     seeks damages in excess of $50,000.00, see Ex. 2, which Plaintiff




                                             3
      CASE 0:19-cv-00941-PJS-ECW Document 1 Filed 04/04/19 Page 4 of 5



                      contends are amounts covered under the Policy and therefore

                      recoverable from Travelers in this action;

                          iii.       Plaintiff informed Travelers by letter dated October

                      22, 2018, that it is seeking coverage from Travelers for damages in

                      excess of $245,000; and

                          iv.        Plaintiff has incurred defense costs in connection with

                      the Underlying Lawsuit that Plaintiff also contends are amounts

                      covered under the Policy and therefore recoverable from Travelers in

                      this action.

       7.      The United States District Court for the District of Minnesota is the District

Court for the district embracing the entire State of Minnesota, including Hennepin

County where this action is currently pending. See 28 U.S.C. § 103. Venue is therefore

proper in this district pursuant to 28 U.S.C. § 1441(a).

       8.      This Notice of Removal is being timely filed under 28 U.S.C. § 1446(b)

and (c) in that it is being filed less than thirty (30) days after Plaintiff’s commencement of

this action.

       9.      Promptly after filing of this Notice of Removal, Defendant will cause a

copy thereof to be filed with the State Court and cause written notice of this Notice of

Removal to be served on Plaintiff. A true and correct copy of Defendant’s Notice of

Filing of Notice of Removal being served upon Plaintiff and being filed with the State

Court is attached as Exhibit 3.


                                              4
      CASE 0:19-cv-00941-PJS-ECW Document 1 Filed 04/04/19 Page 5 of 5



       10.    Defendant has paid the required filing fee and is filing a Civil Cover Sheet

simultaneously herewith.

       11.    Defendant has a good and sufficient defense to this action.

       12.    Defendant makes no admission of liability by this Notice and expressly

reserves the right to raise all defenses and objections to Plaintiff’s claims after this action

is removed to the above Court, including, without limitation, any objections to the merits

and sufficiency of Plaintiff’s pleadings.

       13.    For these reasons, this action may be removed to this Court under 28 USC

§ 1446(a).

       WHEREFORE, Defendant prays that this action, which is currently pending in

the District Court for the County of Hennepin, State of Minnesota, Second Judicial

District, and all further proceedings in this action be conducted in the United States

District Court for the District of Minnesota as provided by law.

                                            Respectfully submitted,

                                            O’MEARA, LEER, WAGNER & KOHL, P.A.


Dated: April 4, 2019.                   By:        s/ Dale O. Thornsjo                       .
                                           Dale O. Thornsjo (# 0162048)
                                           Lance D. Meyer (# 0393073)
                                           7401 Metro Boulevard, Suite 600
                                           Minneapolis, MN 55439-3034
                                           Telephone: (952) 831-6544
                                           E-Mail: DOThornsjo@OLWKlaw.com
                                                   LDMeyer@OLWKlaw.com

                                            Attorneys for Defendant The Travelers
                                            Indemnity Company

                                              5
